DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "controlling, by the processing device, the coiled tubing unit using the automated coiled tubing control plan to regulate at least one of a rate-of-penetration of the coiled tubing unit or a weight-on-bit of the coiled tubing unit based at least in part on the differential pressure measurement" in lines 13-16.  It is unclear, based on the claim language, how the coiled tubing unit is controlled using the automated coiled tubing control plan to regulate at least one of a rate-of-penetration of the coiled tubing unit or a weight-on-bit of the coiled tubing unit, when the rate-of-penetration or the weight-on-bit corresponds to characteristics of a coiled tubing instead of a coiled tubing unit which controls a coiled tubing.  It appears that the claim should include a coiled tubing which is controlled by the coiled tubing unit to provide clarity of Clarification is needed.
 Claim 11 recites the limitation "controlling, by the processing device, the coiled tubing unit using the automated coiled tubing control plan to regulate at least one of a rate-of-penetration of the coiled tubing unit or a weight-on-bit of the coiled tubing unit based at least in part on the differential pressure measurement" in lines 16-19.  It is unclear, based on the claim language, how the coiled tubing unit is controlled using the automated coiled tubing control plan to regulate at least one of a rate-of-penetration of the coiled tubing unit or a weight-on-bit of the coiled tubing unit, when the rate-of-penetration or the weight-on-bit corresponds to characteristics of a coiled tubing instead of a coiled tubing unit which controls a coiled tubing.  It appears that the claim should include a coiled tubing which is controlled by the coiled tubing unit to provide clarity of the subject matter which the inventor regards as the invention.  Clarification is needed.
Claims 2-10 and 12-20 are rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679